Citation Nr: 0526346	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  03-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
chronic renal failure and retinopathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977 
and from May 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. The RO, in pertinent part, denied service 
connection for diabetes mellitus with chronic renal failure 
and retinopathy.

The veteran presented oral testimony at a personal hearing in 
June 2003 before a Decision Review Officer (DRO).

This appeal was remanded by the Board for further development 
in April 2004.  The Board further submitted the claims file 
for a VHA opinion as to the etiology of the claimed diabetes.  
Such development has been completed and the case is now 
returned to the Board.


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
Type II diabetes, with associated with associated chronic 
renal failure and retinopathy, which is more likely than not 
related to the gestational diabetes she had in service.




CONCLUSION OF LAW

Type II diabetes, with associated chronic renal failure and 
retinopathy, was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5106, 5107 (West 2002), 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to service 
connection for diabetes that began as a result of her 
service.  She alleges that she was diagnosed with diabetes 
while pregnant within the year following her discharge.  

Service medical records do not show any evidence of Type I 
diabetes.   A March 1977 dental questionnaire revealed no 
treatment history for diabetes.  Army medical records from 
service and shortly thereafter do reflect that in April 1982 
while three months pregnant, the veteran was diagnosed with 
Class "A" diabetes.  She was 26 years old at the time.  In 
August 1982 she was instructed to undergo a special diabetic 
blood test and to see a dietician about a special diet.  Her 
Class A diabetes was noted to be in stable overall health in 
an October 1982 record.  In October 1982, she underwent 
delivery of her baby by caesarian section; among the 
diagnoses listed included gestational diabetes, Class A.  A 
post delivery treatment record assessed gestational diabetes 
mellitus, Class A, controlled on diet, improved after 
delivery.  

An attempt to obtain additional records from Fort Campbell, 
Kentucky from October 1982 to June 1983 yielded a response 
from Blanchfield Army Community Hospital in April 2004, 
stating that no such records are available.  

The earliest available evidence of diabetes after service are 
private medical records from February through April 1992, 
showing treatment for problems that included uncontrolled 
diabetes mellitus.  Her fasting blood sugar in February 1992 
was 231 and in April 1992 the fasting blood sugar was 255.  A 
December 1993 record revealed complaints regarding the 
monitoring of her diabetes following an adjustment of 
insulin.  Records from March 1996 revealed ongoing follow up 
of diabetes, with continued high sugar readings, and it was 
noted that she had some kind of retinal atrophy in the past.  

Private medical records from 1999 to 2000 included a November 
1999 renal ultrasound that yielded unremarkable findings.  An 
April 2000 ophthalmology report included findings of mild 
cellophane maculopathy and pre retinal fibrosis of the right 
eye and noted other chronic illness including hyperlipidemia 
and chronic renal failure.  The diagnosis was early diabetic 
cataracts of both eyes.  Endocrinology records and nephrology 
records from June 2000 and July 2000 reflected the veteran's 
diabetes mellitus to be controlled via an insulin pump and 
include the following complications:  Retinopathy from 
diabetes and diabetic nephropathy with chronic renal failure.  
An August 2000 cardiology record noted a history of diabetes 
mellitus diagnosed at age 30.  Cardiology records through 
December 2000 reflected treatment for cardiovascular problems 
and included a diagnosis of diabetes mellitus and chronic 
renal failure.  

A December 2000 letter from the veteran's treating physician 
stated that he was treating the veteran for diabetes 
mellitus.  He stated that she had Type I diabetes mellitus 
and was using an insulin pump for diabetes control.  He noted 
that she also had complications of diabetes including 
retinopathy and renal insufficiency with a creatinine of 2.6.  
In addition, she was treated several months ago with 
angioplasty and stent placement for cardiovascular heart 
disease.  Another doctor was also monitoring hypertension.  
She had no adenopathy.  

Private cardiovascular records from 2001 reflect continued 
diagnoses of diabetes mellitus on an insulin pump and chronic 
renal insufficiency. 

The veteran testified at a June 2003 hearing that she 
developed gestational diabetes while in the service in 
February 1983.  She testified that she was unhappy with the 
treatment at the Fort Campbell Army Hospital and sought 
private treatment.  She testified that there was some 
confusion as to the type of diabetes she was diagnosed with, 
saying it was initially diagnosed as Type II, but now was 
described as Type I.  She testified that among other 
complications, her diabetes caused renal failure and diabetic 
retinopathy.  

The report of a May 2005 VHA opinion discussed the various 
classifications of diabetes including Type I, Type II, other 
types of diabetes and gestational diabetes.  Type I diabetes 
was described as occurring in about 5 percent of those with 
diabetes and was said to result from a cellular mediated 
autoimmune destruction of the beta cells in the pancreas.  
Regarding Type II diabetes, the examiner discussed that it 
accounted for 90 to 95 percent of those with diabetes and 
ranged from predominantly insulin resistant diabetes with 
relative insulin deficiency to predominantly an insulin 
secretory defect with insulin resistance.  Regarding 
gestational diabetes (GDM), this was defined as any degree of 
glucose intolerance with onset or first recognition during 
pregnancy.  The definition applied regardless of whether 
insulin or only diet modification was used or whether the 
condition persisted after pregnancy.  It did not exclude the 
possibility that unrecognized glucose intolerance may have 
antedated or began concomitantly with pregnancy.  GDM was 
said to complicate around 45 percent of all pregnancy.  

A review of the veteran's records was made and based on this 
review; the examiner stated that he believed the veteran has 
Type II diabetes.  The examiner noted that he could not find 
any blood tests revealing autoantibodies at high titers to 
support the diagnosis of Type I diabetes.  The mode of 
treatment for glycemic control, in this case, currently an 
insulin pump, did not change the diagnosis.  It was possible 
that part of the reason for excellent blood glucose control 
was reflecting actually Type II diabetes.  Again the examiner 
stated that he could not find any evidence of an autoimmune 
process to support a diagnosis of Type I diabetes.  The 
examiner stated that there was increased incidence of overt 
diabetes mellitus in patients who experienced gestational 
diabetes.  This differed among ethnic groups and was 
increased in Hispanics, and was higher with an increase in 
the severity of the fasting blood glucose at the time of the 
diagnosis of gestational diabetes.  Reviewing the OGTT done 
on the patient at the time of diagnosis put her in class A2 
with fasting blood glucose of 119 mg/dl, much higher than the 
accepted cut off level of 95 mg/dl.  This would further 
increase the possibility of developing diabetes post partum.  
In patients with the fasting blood glucose at the diagnostic 
levels of diabetes (126 mg/dl) this incidence could be as 
high as 75 to 90 percent.  
 
The examiner in the May 2005 VHA opinion concluded that 
taking all the information in consideration, it was his 
opinion that the veteran developed Type 2 diabetes that was 
related to the previous gestational diabetes, that was found 
during her pregnancy.  Although it was difficult to come up 
with an accurate number about the probability of developing 
diabetes, it was reasonable to assume a greater than 50 
percent probability.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d) (2004).  For veterans who had 
service of ninety (90) days or more during a war period or 
peacetime service after December 31, 1946, and diabetes 
mellitus manifests to a compensable degree within a year 
thereafter, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service. 38 U.S.C.A. §§ 
1101, 1112, 1113 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  

In this case, the competent medical evidence includes the VHA 
opinion from May 2005 which, based on review of the pertinent 
evidence, stated that the veteran's diabetes was more than 
likely Type II diabetes and that it was more likely than not 
that the gestational diabetes the veteran experienced in the 
service eventually led to the development of the Type II 
diabetes.  In addition, competent medical evidence shown in 
the private medical records from 2000 shows the complications 
caused by diabetes to include retinopathy and diabetic 
nephropathy with chronic renal failure. 
The Board notes that any other evidence in the record does 
not contradict the opinion of the VHA examiner and there is 
likewise no evidence suggesting that the retinopathy and 
renal insufficiency are attributable to another cause other 
than diabetes.  

Thus, in view of this evidence, the Board concludes that the 
veteran has Type II diabetes, with associated retinopathy and 
renal insufficiency that is related to service.  Accordingly, 
service connection is granted for Type II diabetes, with 
associated retinopathy and renal insufficiency.  

The Board considered the appellant's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the appellant could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the VCAA in this claim, would 
not be justified.


ORDER

Service connection for diabetes with chronic renal failure 
and retinopathy is granted.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


